DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 12/16/2021 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the Specification and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 9/20/2021.
The specification was received on 12/16/2021. This specification is acceptable.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/409,054, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior filed application .
The disclosure of the prior-filed application, Application No. 62/463,200, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior filed application fails to disclose the sliding member comprising flanges and mixing feature. Therefore, claims 3-12, 16 and 19-20 are not entitled to the benefit of the prior filed application.
The disclosure of the prior-filed application, Application No. 62/513,413, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior filed application fails to disclose the sliding member comprising flanges. Therefore, claims 3-9 are not entitled to the benefit of the prior filed application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 13-15 and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dittrich (US 2014/0188050 A1).

a valve body (body of valve shown in figure 14) defining an internal chamber 308; 
a first inlet port (see “FIP” in figure 14 below) for receiving a first inlet tube (see “FT” in figure 14 below, element “FT” in figure 14 below is tubular shape therefore, element “FT” is construed as a tube), wherein the first inlet tube (see “FT” in figure 14 below) defines a first inlet lumen (hollow portion inside element “FT” in figure 14 below) in fluid communication with the internal chamber 308; 
a second inlet port (see “SIP” in figure 14 below) for receiving a second inlet tube (see “ST” in figure 14 below), wherein the second inlet tube (see “ST” in figure 14 below) defines a second inlet lumen (hollow portion inside element “ST” in figure 14 below) in fluid communication with the internal chamber 308; 
an outlet port (see “OP” in figure 14 below); and 
a sliding valve member (all the structure together represented by elements 310, 318, 320 and 312 are construed as a sliding valve member, the elements 310 and 312 slide along the path guided by elements 318 and 320 and thus construed as sliding valve member) slidably disposed in the internal chamber 308, the sliding valve member 310, 312, 318, 320 comprising a first sealing end (end represented by element 310) and a second sealing end (end represented by element 312); 
wherein the sliding valve member 310, 312, 318, 320 is positionable in a first operating state (state where element 310 is closing element 302 and element 312 is moved away from element 304), a second operating state (state where element 312 is closing element 304 and element 310 is moved away from element 302), and a third operating state (state where both elements 310 and 312 are moved away from elements 302 and 304, paragraph 0104, lines 17-22) based on a fluid flow differential between a 
wherein at least one of the sliding valve member 310, 312, 318, 320 and the valve body (body of elements 310, 312, 318, 320) define at least one channel 302, 304, 306 wherein the at least one channel 302, 304, 306 provides fluid communication between the second inlet lumen (hollow portion inside element “ST” in figure 14 below) and the outlet port (see “OP” in figure 14 below) in the first operating state (state where element 310 is closing element 302 and element 312 is moved away from element 304), the at least one channel 302, 304, 306 provides fluid communication between the first inlet lumen (hollow portion inside element “FT” in figure 14 below) and the outlet port (see “OP” in figure 14 below) in the second operating state (state where element 312 is closing element 304 and element 310 is moved away from element 302), and the at least one channel 302, 304, 306 provides fluid communication between the first inlet lumen (hollow portion inside element “FT” in figure 14 below), the second inlet lumen (hollow portion inside element “ST” in figure 14 below), and the outlet port (see “OP” in figure 14 below) in the third operating state (state where both elements 310 and 312 are moved away from elements 302 and 304).

    PNG
    media_image1.png
    373
    469
    media_image1.png
    Greyscale


Regarding claim 2, Dittrich teaches wherein, in the first operating state (state where element 310 is closing element 302 and element 312 is moved away from element 304), the first sealing end (end represented by element 310) of the sliding valve member 310, 312, 318, 320 engages the first inlet tube (see “FT” in figure 14 above) and isolates (due to closure of element 302 by element 310, element “FT” in figure 14 above will be isolated from fluid communication with elements “ST” and “OP” in figure 14 above) the first inlet lumen (hollow portion inside element “FT” in figure 14 above) from the second inlet lumen (hollow portion inside element “ST” in figure 14 above) and the outlet port (see “OP” in figure 14 above); 
wherein, in the second operating state (state where element 312 is closing element 304 and element 310 is moved away from element 302), the second sealing end (end represented by element 312) of the sliding valve member 310, 312, 318, 320 engages the second inlet tube (see “ST” in figure 14 above) and isolates the second inlet 

Regarding claim 13, Dittrich teaches wherein the sliding valve member 310, 312, 318, 320 comprises a first sliding valve member (integrated structure formed by elements 310 and 318) and a second sliding valve member (integrated structure formed by elements 312 and 320) independently slidable in the internal chamber 308 of the valve body (body of valve shown in figure 14).

Regarding claim 14, Dittrich teaches a syringe connector manifold assembly (figure 9 with embodiment of figure 14) comprising: 
a fluid control valve (figure 14); 
a first syringe end cap (see “FSE” in figure 9 below, although figure 9 is different embodiment, figure 14 represents alternative valve member design that can be used in device shown in figure 9); 
a second syringe end cap (see “SSE” in figure 9 below); 
a first inlet tube (see “FT” in figure 14 above) providing fluid communication between a first inlet port (see “FIP” in figure 14 above) of the fluid control valve (figure 14) and the first syringe end cap (see “FSE” in figure 9 above); and 

wherein the fluid control valve (figure 14) comprises a sliding valve member 310, 312, 318, 320 positionable in a first operating state (state where element 310 is closing element 302 and element 312 is moved away from element 304), a second operating state (state where element 312 is closing element 304 and element 310 is moved away from element 302), and a third operating state (state where both elements 310 and 312 are moved away from elements 302 and 304, paragraph 0104, lines 17-22) based on a fluid flow differential between a first fluid (fluid flowing through element “FT” in figure 14 above) in the first inlet tube (see “FT” in figure 14 above) and a second fluid (fluid flowing through element “ST” in figure 14 above) in the second inlet tube (see “ST” in figure 14 above); and 
wherein the sliding valve member 310, 312, 318, 320 defines at least one channel (an entire channel formed from element 302 to 306 via element 308 and an entire channel formed from element 304 to 306 via element 308 wherein the channel formed from element 302 to 306 via element 308 is formed by element 310 moving away from element 302 and the channel formed from element 304 to 306 via element 308 is formed by element 312 moving away from element 304), wherein the at least one channel (entire channel formed from element 304 to element 306 via element 308) provides fluid communication between the second inlet port (see “SIP” in figure 14 above) and an outlet port (see “OP” in figure 14 above) in the first operating state, the at least one channel (entire channel formed from element 302 to element 306 via element 308) provides fluid communication between the first inlet port (see “FIP” in figure 14 above) and the outlet port (see “OP” in figure 14 above) in the second operating state, and the at least one channel (entire channel formed from element 302 to 306 via 

    PNG
    media_image2.png
    538
    531
    media_image2.png
    Greyscale


Regarding claim 15, Dittrich teaches further comprising: a first selectable valve (integrated structure formed by elements 310 and 318) providing fluid communication between the first inlet tube (see “FT” in figure 14 above) and a first bulk fluid source (syringe/fluid source connected to element “FT” in figure 14 above); and 


Regarding claim 17, Dittrich teaches further comprising a delivery tube set (see “N” in figure 11 below, figure 14 comprises an alternative embodiment that can be placed into element 11) configured to provide fluid communication between the outlet port (see “OP” in figure 14 above) of the fluid control valve (figure 14) and a patient.

    PNG
    media_image3.png
    758
    523
    media_image3.png
    Greyscale


Regarding claim 18, Dittrich teaches wherein the fluid control valve (figure 14) further comprises a valve body (body of valve shown in figure 14) defining an internal chamber 308, wherein the sliding valve member 310, 312, 318, 320 is slidably disposed in the internal chamber 308.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dittrich (US 2014/0188050 A1) in view of Anderson et al. (US 2015/0011975 A1).
Regarding claims 3 and 4, Dittrich discloses the claimed invention substantially as claimed, as set forth above in claims 1 and 2. Dittrich is silent regarding wherein the sliding valve member comprises at least one flange member extending radially from a body of the sliding valve member, wherein the at least one flange member comprises at least two flange members, the at least two flange members comprising a first flange member adjacent to the first sealing end and a second flange member adjacent to the second sealing end.
However, Anderson teaches an alternative design of a sliding valve member 14’ (figure 2A) comprising wherein the sliding valve member 14’ comprises at least one flange member 22a’, 22b’, 28a, 28b extending radially from a body (body of element 14’) 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the sliding valve member of Ditrich to incorporate wherein the sliding valve member comprises at least one flange member extending radially from a body of the sliding valve member as taught by Anderson for the purpose of having an alternative valve design to regulate the flow of the fluid based upon the fluid pressure (paragraph 0080).
Examiner construes that one of ordinary skill in the art when modifying the valve member of Dittrich in view of Anderson will modify by replacing elements 310 and 312 of Dittrich with element 14’ of Anderson. Element 308 of Dittrich will be accordingly modified to allow element 14’ of Anderson to pass in a sealing manner through element 308 of Dittrich. Elements 318 and 320 of Dittrich will still be present to allow element 14’ of Anderson return to original location upon pressure removal. Examiner further construes that modifying Dittrich in view of Anderson by replacing each elements 310 and 312 of Dittrich with element 14’ of Anderson will result in having wherein the at least one flange comprising at least two flange members, the at least two flange members comprising a first flange member adjacent to the first sealing end and a second flange member adjacent to the second sealing end because end of element 14’ where elements 22a’, 22b’, 28a and 28b of Anderson is present could be construed as sealing end.

Regarding claim 5, Dittrich discloses the claimed invention substantially as claimed, as set forth above in claims 1 and 2. Dittrich is silent regarding wherein at least a portion of the at least one flange member is deflectable when sufficient fluid flow is applied to a surface of the at least one flange member, wherein deflection of the at least 
However, Anderson teaches wherein the at least a portion (portion formed by elements 22a’, 22b’) of the at least one flange member 22a’, 22b’, 28a, 28b is deflectable (as shown in figure 2B) when sufficient fluid flow (paragraph 0098, lines 14-20) is applied to a surface of the at least one flange member 22a’, 22b’, 28a, 28b for the purpose of having an alternative valve design to regulate the flow of the fluid based upon the fluid pressure (paragraph 0080).
Furthermore, examiner construes that when Dittrich is modified in view of Anderson, the modified valve member will have wherein deflection of the at least a portion of the at least one flange member allows fluid communication between at least one of the first inlet lumen and the outlet port and between the second inlet lumen and the outlet port because element 310 and 312 of Dittrich is individually modified to include the features of element 14’ of Anderson.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the sliding valve member of Dittrich to incorporate wherein at least a portion of the at least one flange member is deflectable when sufficient fluid flow is applied to a surface of the at least one flange member, wherein deflection of the at least a portion of the at least one flange member allows fluid communication between at least one of the first inlet lumen and the outlet port and between the second inlet lumen and the outlet port as taught by Anderson for the purpose of having an alternative valve design to regulate the flow of the fluid based upon the fluid pressure (paragraph 0080).


However, Anderson teaches wherein the at least one flange member 22a’, 22b’, 28a, 28b comprises one or more deflectable flange members 22a’, 22b’ wherein the one or more deflectable flange members 22a’, 22b’ deflect towards a lower flow side (figure 2B, side where element 22a’, 22b’ gets deflected) for the purpose of having an alternative valve design to regulate the flow of the fluid based upon the fluid pressure (paragraph 0080). Additionally, similar to applicant’s original disclosure in paragraph 0122, Anderson’s deflectable flange members 22a’, 22b’ increases exposed surface area of the first and second pressure faces thereby increasing a drag coefficient. Thus, Anderson’s deflectable flange members increase a drag coefficient of the sliding valve member. 
Examiner further construes that Dittrich modified in view of Anderson will have the one or more deflectable flange members deflect toward a lower flow side in response to the fluid flow differential between the first fluid in the first inlet lumen and the second fluid in the second inlet lumen because each elements 310, 312 of Dittrich is being modified with element 14’ of Anderson and pressure differential in the modified device will be created by the first fluid in the first inlet lumen and the second fluid in the second inlet lumen. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the slidable valve 

Regarding claim 8, Dittrich is silent regarding wherein the at least one flange member further comprises one or more rigid flange members.
However, Anderson teaches wherein the at least one flange member 22a’, 22b’, 28a, 28b further comprises one or more rigid flange members 28a, 28b (with the increased fluid pressure, 28a, 28b do not deflect downward) for the purpose of having an alternative valve design to regulate the flow of the fluid based upon the fluid pressure (paragraph 0080).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the sliding valve member of Dittrich to incorporate wherein the at least one flange member further comprises one or more rigid flange members as taught by Anderson for the purpose of having an alternative valve design to regulate the flow of the fluid based upon the fluid pressure (paragraph 0080).

Regarding claim 9, Dittrich is silent regarding wherein at least a portion of the at least one flange member is rigid.

Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the sliding valve member of Dittrich to incorporate wherein at least a portion of the at least one flange member is rigid as taught by Anderson for the purpose of having an alternative valve design to regulate the flow of the fluid based upon the fluid pressure (paragraph 0080).

Claims 10-12, 16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dittrich (US 2014/0188050 A1) in view of Parise (US 6,365,080 B1).
Regarding claim 10, Dittrich discloses the claimed invention substantially as claimed, as set forth above in claim 1. Dittrich is silent regarding wherein the at least one channel comprises at least one mixing feature configured to provide turbulent mixing at a confluence point of the first fluid from the first inlet lumen and the second fluid from the second inlet lumen.
However, Parise teaches a design of syringe comprising mixture (figure 11) wherein the at least one channel (hollow portion inside element 220) comprises at least one mixing feature 100 configured to provide turbulent mixing at a confluence point (point where fluid from element 204 and element 202 comes into contact) of the first fluid (fluid inside element 202) from the first inlet lumen (lumen inside element 202) and the second fluid (fluid inside element 204) from the second inlet lumen (lumen inside element 204) for the purpose of preparing proper blending of the first and second fluids that requires proper mixture prior to injecting into the patient’s body (column 1, lines 39-43, column 4, lines 59-65).


Regarding claims 11 and 12, Dittrich is silent regarding wherein the at least one mixing feature comprises a helical groove, wherein the at least one mixing feature comprises a first helical groove and a second helical groove having opposite directionality.
However, Parise teaches wherein the at least one mixing feature 100 (figure 11) comprises a helical groove (grooves formed inside element 100), wherein the at least one mixing feature 100 comprises a first helical groove (see “FG” in figure 2 below) and a second helical groove (see “SG” in figure 2 below) having opposite directionality for the purpose of preparing proper blending of the first and second fluids that requires proper mixture prior to injecting into the patient’s body (column 1, lines 39-43, column 4, lines 59-65).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the fluid control valve of Dittrich to incorporate wherein the at least one mixing feature comprises a helical groove, wherein the at least one mixing feature comprises a first helical groove and a second helical groove having opposite directionality as taught by Parise for the purpose 

    PNG
    media_image4.png
    156
    350
    media_image4.png
    Greyscale


Regarding claim 16, Dittrich discloses the claimed invention substantially as claimed, as set forth above in claim 1. Dittrich is silent regarding wherein the fluid control valve comprises at least one mixing feature configured to provide turbulent mixing at a confluence point of the first fluid from the first inlet lumen and the second fluid from the second inlet lumen.
However, Parise teaches a design of syringe comprising mixture (figure 11) wherein the at least one channel (hollow portion inside element 220) comprises at least one mixing feature 100 configured to provide turbulent mixing at a confluence point (point where fluid from element 204 and element 202 comes into contact) of a first fluid (fluid inside element 202) from the first inlet lumen (lumen inside element 202) and a second fluid (fluid inside element 204) from the second inlet lumen (lumen inside element 204) for the purpose of preparing proper blending of the first and second fluids that requires proper mixture prior to injecting into the patient’s body (column 1, lines 39-43, column 4, lines 59-65).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the fluid control valve of Dittrich to incorporate wherein the at least one channel comprises at least one mixing 
Examiner further construes that hollow portion inside element 220 in Parise is a part of an outflow channel therefore, one of ordinary skill in the art when modifying Dittrich in view of Parise would place the mixing feature into element 306 which is part of the fluid control valve. Therefore, Dittrich modified in view of Parise will result in a modified fluid control valve comprising at least one mixing feature.

Regarding claim 19, Dittrich discloses a sliding valve member 310, 312, 318, 320 (figure 14) comprising; 
a first sealing end (end that element 310 represents); 
a second sealing end (end that element 312 represents); 
at least one channel 306, 302, 304 but is silent regarding at least one mixing feature associated with the at least one channel, wherein the at least one mixing feature is configured to provide turbulent mixing of a first fluid flowing from the first sealing end toward a central portion of the sliding valve member and a second fluid flowing from the second sealing end toward the central portion of the sliding valve member.
However, Parise teaches at least one mixing feature 100 (figure 11) associated with the at least one channel (hollow portion inside element 220) wherein the at least one mixing feature 100 configured to provide turbulent mixing for the purpose of preparing proper blending of the first and second fluids that requires proper mixture prior to injecting into the patient’s body (column 1, lines 39-43, column 4, lines 59-65).

Examiner further construes that Dittrich modified in view Parise will result in having the at least one mixing feature is configured to provide turbulent mixing of a first fluid flowing from the first sealing end toward a central portion of the sliding valve member and a second fluid flowing from the second sealing end toward the central portion of the sliding valve member because Dittrich modified in view of Parise will result in placing the mixing feature of Parise into element 306 of Dittrich. The first fluid flowing from the first sealing end (end that element 310 represents) toward a central portion (which will be portion between elements 310 and 312) of the sliding valve member and a second fluid flowing from the second sealing end (end that element 312 represents) toward the central portion of the sliding valve member will be provided with turbulent mixing when both fluid enters into element 306. Examiner construes the limitation “wherein the at least one mixing feature is configured to provide turbulent mixing … the sliding valve member” as the at least one mixing feature is providing turbulent mixing of the first and second fluid that flows from first and second sealing end toward a central portion. 

Regarding claim 20, Dittrich is silent regarding wherein the at least one mixing feature comprises at least one helical groove.
However, Parise teaches wherein the at least one mixing feature 100 (figure 11) comprises a helical groove (grooves formed inside element 100) for the purpose of 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the fluid control valve of Dittrich to incorporate wherein the at least one mixing feature comprises a helical groove as taught by Parise for the purpose of preparing proper blending of the first and second fluids that requires proper mixture prior to injecting into the patient’s body (column 1, lines 39-43, column 4, lines 59-65).

Claims 3, 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Dittrich (US 2014/0188050 A1) in view of Vasko (US 2016/0243346 A1).
Regarding claims 3, 4 and 9, Dittrich discloses the claimed invention substantially as claimed, as set forth above in claims 1 and 2. Dittrich is silent regarding wherein the sliding valve member comprises at least one flange member extending radially from a body of the sliding valve member, wherein the sliding valve member comprises at least two flange members, the at least two flange members comprising a first flange member adjacent to the first sealing end and a second flange member adjacent to the second sealing end, wherein at least a portion of the at least one flange member is rigid.
However, Vasko teaches a design of a valve 810 (figure 9) comprising at least one flange member (see “F” in figure 9 below) wherein at least a portion of the at least one flange member is rigid (element “F” do not get compressed radially therefore, element “F” is construed as rigid) for the purpose of using a well-known alternative valve design to regulate fluid flow (paragraph 0037).
Examiner further construes that valve member of Dittrich modified in view of Vasko will result in having Dittrich’s elements 310 and 312 each replaced with the valve of Vasko and any necessary modification to maintain same movement of the valve 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the sliding valve member of Dittrich to incorporate at least one flange member extending radially from a body of the sliding valve member, wherein the sliding valve member comprises at least two flange members, the at least two flange members comprising a first flange member adjacent to the first sealing end and a second flange member adjacent to the second sealing end, wherein at least a portion of the at least one flange member is rigid as taught by Vasko for the purpose of using a well-known alternative valve design to regulate fluid flow (paragraph 0037).

    PNG
    media_image5.png
    530
    433
    media_image5.png
    Greyscale


Response to Arguments
Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive.
Applicant argues on page 10, last paragraph-page 4, last line that the elements 310 and 312 of Dittrich fails to meet the plain and ordinary meaning of “sliding”/”slidable” as used in independent claim 1. Applicant has further provided list of different meanings of the term “sliding”/”slidable” as defined by Merriam-Wester to prove that the elements 310 and 312 of Dittrich are swinging in an arc rather than “sliding” and therefore, applicant argues that Dittrich fails to disclose each and every limitations of claim 1. 

Applicant argues on page 12 that Dittrich do not move “based on a fluid flow differential between a first fluid in the first inlet lumen and a second fluid in the second inlet lumen” as recited in claim 1 because fluid pressure in element 302 displaces element 310 when fluid pressure in element 302 overcomes the bias force of the element 318. Applicant continues to argue that fluid pressure in the element 304 has no bearing on movement of the element 310 so movement of element 310 is not based on a fluid flow differential between the first and second inlet channels (302, 304). Examiner respectfully disagrees. The limitation “a first operating state, a second operating state .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689. The examiner can normally be reached Monday-Thursday 8:00 AM-4:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILAY J SHAH/            Primary Examiner, Art Unit 3783